Citation Nr: 9929506	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-33 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back pain, currently rated as 40 percent disabling.

2.  Entitlement to a total disability evaluation for 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant as a member of the Army National Guard served 
on active duty from February 1977 to May 1977; and had 
periods of inactive duty and active duty for training (ADFT) 
service until his medical discharge in 1986.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), that increased the rating for the veteran's 
service-connected low back disorder from 10 to 40 percent but 
denied a higher rating and denied a total disability 
evaluation due to individual unemployability (TDIU) based on 
the veteran's service-connected disabilities.


FINDINGS OF FACT

1.  Clinical findings associated with the veteran's service- 
connected lumbar spine disorder include slow guarded gait 
with use of cane, and guarded trunk movements; obvious pain 
with movement; and limited range of motion of 19° flexion, 6° 
extension, 28° left lateral bending and 11° lateral bending 
to the right.  Clinical neurological examination was 
unremarkable and normal with no clinical evidence of serious 
nerve root injury.

2.  The veteran is service-connected for chronic low back 
pain, rated as 40 percent disabling, and adjustment disorder 
with mixed emotional features, secondary to the back 
disorder, rated as 10 percent disabling.  He has a combined 
disability evaluation of 50 percent.

2.  The veteran does not have a combined service-connected 
disability rating of at least 70 percent, with at least one 
service-connected disability rated at least 40 percent or 
more; or at least a 60 percent rating for a single service-
connected disability resulting from disability of common 
etiology or a single accident.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent is not warranted 
for the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292-5295 (1999).

2.  The appellant lacks entitlement under the law to a total 
disability rating based upon individual unemployability due 
to service-connected disability.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for an 
increased evaluation and TRIU are well grounded within the 
meaning of 38 U.S.C.A. 5107(a) (West 1991 & Supp. 1998) that 
is, the claims are plausible.  The Board notes that claims 
for increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 38 
U.S.C.A. 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

FACTUAL SUMMARY

Available service medial records reflect that the appellant 
initially sustained a low back injury in January 1984 at his 
civilian job.  However, during a subsequent ADFT period in 
September 1984 he suffered additional injury to his coccyx 
area.  He was treated conservatively and with steroid 
injections without relief from pain.  He underwent a 
coccygectomy in December 1984 but continued to complain of 
pain.  In 1985 he had a series of epidural blocks without 
success.  A Service Medical Board Report, dated November 
1985, noted that the veteran, due to back pain, walked with 
considerable paravertebral muscle spasm and was limited in 
his activities.  The diagnoses were:  chronic low back pain; 
coccydynia; and post coccygectomy.  He was found to be unfit 
for duty and referred to a Physical Evaluation Board (PEB).  
The PEB recommended discharge; and the veteran was 
subsequently discharged from the U. S. Army National Guard in 
1986.

Records from the Social Security Administration (SSA) 
indicate that the veteran was determined, by Administrative 
Law Judge decision dated March 1986, to be totally disabled 
and entitled to SSA disability benefits since the alleged 
onset date of September 1984.

Evidence of record also shows that the veteran had obtained 
his associate college degree in engineering design 
technology.  He had been employed as a machinist since 1976.  
He worked for the same employer in that capacity from 1978 to 
September 1984.  He had not been employed since that time.

The veteran submitted a claim for service connection for 
residuals of a back injury in October 1986.  By rating 
decision dated October 1986, the veteran was awarded service 
connection for chronic lower back pain, and assigned a 10 
percent disability rating under the criteria of Diagnostic 
Code 5295 for chronic lumbosacral strain.  

Subsequently dated private and VA medical records show that 
the veteran continued to seek treatment for chronic low back 
pain radiating to the left leg.  He also began receiving 
treatment for psychological problems associated with his 
chronic pain and functional limitations.  

VA examination report dated December 1990 noted subjective 
complaint of increasing chronic low back pain.  Current 
medications included Tylox, Imipramine, and Inderal.  He was 
seen regularly at the VA Pain Clinic and had been on various 
medications without relief.  He had normal lumbosacral spine 
x-rays in May 1990.  Objectively, he was noted to walk with a 
limp to the left and slightly crouched. There was moderate 
tenderness in the lumbar area caused from bilateral muscle 
spasms.  Range of motion was limited by pain to about 70 
degrees flexion.  Straight leg raising test was negative.  
The diagnostic impression was lumbosacral back sprain with 
chronic low back pain.  

On VA spine examination of May 1996, the veteran complained 
of "pain all the time."  Historically, he had a TENS unit 
implanted in 1987, and the last battery replacement in 1993.  
He also took Lorcet plus and Ultram for pain.  Objective 
findings included a 10 centimeter linear scar on the back and 
a surgical scar on the abdomen containing the TENS unit.  
Range of motion was recorded as 19° flexion; 6° extension; 
28° left lateral flexion; and 11° right lateral flexion.  
Clinically, no neurological involvement was identified.  The 
examiner also commented that the veteran walked with a cane 
and every step was guarded and seemed painful and that he 
also moved in and out of a chair very cautiously.  The final 
diagnosis was post traumatic low back pain, severe, of 
questionable etiology.  VA radiographic report, also dated 
May 1996, noted that x-rays of the lumbosacral spine revealed 
no abnormality.

Thereafter, the RO by rating decision dated January 1997, 
increased the veteran's disability evaluation for his 
service-connected low back disorder from 10 to 40 percent 
disabling under the criteria of Diagnostic Code 5295.  
However, a TDIU evaluation was denied.  The veteran appealed.

VA psychiatric examination report dated June 1998, indicated 
that the veteran had been seen for "nerves" since 
approximately 1987.  He attributed his problems to his 
chronic back pain and inability to work.  At the present time 
his daily routine consisted primarily of sitting at home and 
watching television.  He could not walk very far due to back 
pain and was afraid to lift anything because this often 
caused additional back pain.  The examiner found no evidence 
of cognitive dysfunction; memory and judgment showed no 
impairment.  Affect was appropriate and mood was basically 
euphoric.  No psychotic ideation or behavior was noted.  The 
examiner noted that although there was no discernible 
impairment in the veteran's overall operational judgment, he 
(the veteran) did look at the world in a very negative way.  
The diagnosis on Axis I was:  "Adjustment disorder with 
mixed emotional features (depression and anxiety)."  The 
examiner further commented that the veteran revealed a 
pessimistic outlook and some mild to moderate depression 
secondary to his reported physical problems.  However, the 
depression, by itself, was not disabling.  

In a subsequent rating decision dated September 1998, the RO 
awarded service connection for adjustment disorder as 
secondary to the veteran's service-connected low back 
disorder and assigned a 10 percent rating for the psychiatric 
disorder. 

The veteran and his spouse testified at a personal hearing 
conducted by video conferencing before the undersigned Board 
member in July 1999.  They both related that the veteran had 
been unemployed since September 1984 due to his back 
condition.  He continued to suffer with severe low back pain 
as well as left leg symptomatology that caused him to fall 
and necessitated the use of a cane.  He had fallen three 
times in the yard during the preceding two months.  He had 
difficulty sleeping, could not sit or stand for a prolonged 
period or walk for any distance.  It had greatly impacted his 
physical relationship with his wife.  He had become 
increasingly ill-natured and isolated in his house.  He had a 
quick temper and suffered periods of depression approximately 
3 to 4 times a week.  He was currently taking Valium, 
Percocet, Desipramine, and Elavil.

LEGAL ANALYSIS

Increased evaluation for lumbosacral spine disability

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. 4.1 (1999) and Peyton v. Derwinski, 1 Vet.App. 
282 (1991).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. 4.2, 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 4.7 
(1999).  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. 4.2, 4.6 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. 4.40 (1999).  See also DeLuca v. Brown, 
8 Vet.App. 202 (1995).  In making its determination in this 
case, the Board has carefully considered the claim in light 
of the provisions of 38 C.F.R. 4.40 (1999) and DeLuca.

The veteran's service-connected low back disability, 
identified as "chronic low back pain", is currently 
evaluated as 40 percent disabling, and the veteran has 
claimed that a higher evaluation is warranted.  The criteria 
for evaluation of disabilities of the spine are set forth in 
Diagnostic Codes 5285-5295.  38 C.F.R. § 4.71a (1999).  

Diagnostic Code 5292 provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).

Diagnostic Code 5295 provides the criteria for evaluation of 
lumbosacral strain, and provides an evaluation of 10 percent 
based on objective evidence of characteristic pain on motion.  
Where the objective evidence shows muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in a standing position, a 20 percent evaluation is 
appropriate.  An evaluation of 40 percent, the highest 
available rating under this diagnostic code, is provided 
where the lumbosacral strain is shown to be severe, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Diagnostic Code 5293 provides disability evaluations for 
intervertebral disc syndrome, based on objective evidence of 
symptomatology as follows: post-operative, cured 
(noncompensable); mild (10 percent disabling); moderate, with 
recurring attacks (20 percent disabling); severe, recurring 
attacks with intermittent relief (40 percent disabling); and 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (60 percent disabling).

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as the medical evidence of record reflects 
negative neurological clinical findings.  The veteran is 
currently assigned the highest rating available under the 
rating criteria of both Diagnostic Code 5295 for lumbosacral 
strain and Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  

According to the schedular criteria, an evaluation in excess 
of 40 percent disabling is warranted only in the presence of 
ankylosis of the lumbar spine or residuals of vertebra 
fracture.  In this veteran's case, the medical evidence does 
not document the presence of ankylosis or fractured vertebra 
in the lumbar spine.  Therefore, the present evaluation of 40 
percent disabling is the highest rating allowable under the 
diagnostic criteria which pertain to the veteran's low back 
disability.

As the Schedule does not provide criteria for an evaluation 
in excess of 40 percent disabling for a disability of the 
lumbar spine, the Board has considered the assignment of a 
higher evaluation on an extra-schedular basis, based on the 
provisions of 38 C.F.R. 3.321(b) (1999).  Upon historical 
review of the veteran's clinical history, the Board finds no 
basis for assignment of an extraschedular rating.  The 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment attributable solely to the service-connected 
lumbar spine disorder or frequent periods of hospitalization 
due to that disorder so as to render impractical the 
application of the regular schedular criteria.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 40 percent disabling.  Accordingly, 
the veteran's claim is denied.


Total rating based on individual unemployability

The appellant is seeking a total rating based upon individual 
unemployability due to service-connected disabilities.  Total 
ratings for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. 3.340, 4.16 (1999).

As noted earlier in this decision, service connection has 
been established for a lumbar spine disability, and a 
disability evaluation of 40 percent is currently in effect.  
In addition, secondary service connection has also been 
awarded for adjustment disorder and a disability evaluation 
of 10 percent is in effect.  Thus, for purposes of 
determining entitlement to TRIU, the veteran is considered to 
have one disability evaluation of 50 percent. 38 C.F.R. § 
4.16(a) (1998).  However, the Board notes that the schedular 
criteria pursuant to 38 C.F.R. § 4.16(a) (1998), still have 
not been met.  Therefore, the Board finds that the appellant 
lacks entitlement to the benefit sought under the law; and 
therefore, his claim must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).



ORDER

An evaluation in excess of 40 percent disabling is not 
warranted for the veteran's chronic low back pain.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


